DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
As discussed in the previous Office Action, the title “Electronic Device” was not descriptive.  Examiner has amended the title to “Virtual Reality, Augmented Reality, Mixed Reality Display Device with Pin Hole or Pin Mirror”.

Response to Arguments
Applicant’s amendments to the claims have overcome the outstanding USC 112(b) rejections.

Applicant's arguments filed November 17, 2021 as they pertain to the art of Dobschal have been fully considered but they are not persuasive.
As best as Examiner understands, Applicant’s position is that Dobschal’s pin mirrors do no perform the function of “deepen a depth of field” because Dobschal does not explicitly state it performs this function.  According to Applicant’s specification:
The pinhole effect is so called because the hole through which an object is seen is like the one made with the point of a pin and refers to the effect of making an object look more clearly as light is passed through a small hole. This effect results from the nature of light due to refraction of light, and the light passing through the pinhole deepens the depth of field (DOF) (Spec. para. [206])

The pinhole mirror 310a may be formed to be smaller than the pupil of the eye and to provide a deep depth of field (Spec. para. [209])

As Examiner understand Applicant’s specification, the function of providing a deepened depth of field is a result of the structure of being a “pinhole” or being a pin mirror that is smaller than the human pupil, therefore the ability to perform this function must be inherent to the structure of pinhole or pin mirror smaller than a pupil (MPEP 2114).  Dobschal’s pin mirrors are smaller than the pupil of the human eye (Dobschal col. 3:50-54; col. 6:40-45) which is about 4mm1 and therefore it is presumed the pin mirrors perform the function of “provide a deep depth of field” since the structure required to perform the function is being a pin hole/mirror smaller than the pupil.  If, as remarked by Applicant, Dobschal cannot perform the function, then it is unclear what structure beyond the claimed pin mirror/hole allows for the function of deepening a depth of field, such issues are addressed below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, the claim recites “at least one pin hole…or at least one pin mirror…to deepen a depth of field (DOF)”, is a functional limitation reciting a result achieved by the invention (MPEP 2173.05(g)) which is unclear in light of Applicant’s remarks.  Specifically, Applicant’s specification states the structure to achieve this function is a pin hole or pin mirror being smaller than the pupil of the human eye, however Applicant’s remarks concerning pin mirrors (e.g. Dobschal) being smaller than the human eye, but not achieving the result, renders the metes and bound unclear since it is not understood what structure achieves the function to “deepen a depth of field” beyond being a pin hole or pin mirror smaller than the human pupil (MPEP 2173.05(g) - Notwithstanding the permissible instances, the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008)).
	As to claim 1, the claim recites “wherein the pin member is provided…when the pin member comprises the at least pin hole and wherein the pin member is provided…when the pin member comprises the at least one pin mirror” which appears to be an alternative requirement - i.e. the pin member is a pin hole on the inner side OR the pin member is a pin mirror on the outer side, however as written there is ambiguity if both the pin mirror and pin hole are required.  For purposes of compact prosecution, Examiner will interpret the claim to be alternative - either a pin hole on inner side or a pin mirror on the outer side.  It is noted that claims 3-6 limit the option of pin mirror, claims 9-12 limit the option of pin hole, thus art teaching a first option, need not teach further limitations of the other option.
	Claims 3-7, 9-14 are rejected as dependent upon claim 1.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-7, 9-12, 14 are rejected under 35 U.S.C. 102(a1) as anticipated by Dobschal et al. (US 8,456,744 - Dobschal; of record) or, in the alternative, under 35 U.S.C. 103 as obvious over Dobschal in view of Ha (US 2019/0204600 - Ha; of record; see 103 rejection below).
	Examiner’s note: the 102/103 type rejection is due to the ambiguity of whether the structure of Dobschal performs the function of deepen a depth of field.  The 102(a1) rejection is applied based on the pin mirror being less than the human pupil and therefore necessarily performs the function.  Such 102/103 combination is appropriate when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.
	As to claim 1 (as understood), Dobschal teaches an electronic device comprising an optical element forming an inner side surface facing an eye of a user (Dobschal Fig. 1 - 16) and an outer side surface corresponding to a rear surface of the inner side surface (Dobschal Fig. 1 - 8), an optical driving assembly configured to inject image light into one side of the optical element (Dobschal Fig. 1 - 5; col. 5:17-23), a reflection member provided in the optical element to reflect at least a part of the injected light (Dobschal Fig. 1 - total internal reflection at (8, 16)), and a pin member comprising at least one pin hole for transmitting the injected image light or at least one pin mirror for reflecting the injected light to deepen a depth of field (DOF) (Dobschal Fig. 1 - 9; Fig. 2 - 9; Fig. 3 - 9, 12; Fig. 4 - 12; col. 5:24-34; col. 5:55-65; col. 6:36-46 - note: the size of the mirrors are 20-30 µm which is sufficient to be “pin mirror” - i.e. smaller than the human pupil of ~4mm which is understood to be the structure necessary to deepen the depth of field), wherein the pin member is provided in one region of the outer side surface of the optical element when the pin member comprises the at least one pin mirror (Dobschal Fig. 1 - 9, 8; Fig. 3 - 12, 9).
claim 3, Dobschal teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Dobschal further teaches the pin mirror is formed on the outer side surface of the optical element (Dobschal Fig. 3 - 12).
	As to claim 5, Dobschal teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Dobschal further teaches the pin mirror forms a grid pattern and intersecting band regions among the grid pattern form a reflective region (Dobschal Fig. 2 - S; Fig. 3 - 12).
	As to claim 6, Dobschal teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Dobschal further teaches the at least one pin mirror forms a grid pattern and rectangular regions inside a grid among the grid pattern form a reflective region (Dobschal Fig. 2 - S; Fig. 3 - 12).
	As to claim 7, Dobschal teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Dobschal further teaches the injected image light travels in one direction of the optical element and reaches the reflection member (Dobschal Fig. 1).
	As to claims 9-12, Dobschal teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Dobschal further teaches the alternative feature of the pin mirror, thus claims 9-12 which are directed to the alternative pin hole are necessarily taught as not further limiting the option of pin mirror. 
	As to claim 14, Dobschal teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Dobschal further teaches the image light is incident from one side of the optical element and reaches the reflection member by total 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-7, 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dobschal (cited above) in view of Ha (US 2019/0204600 - Ha; of record).
	Examiner’s note: the USC 103 rejection is being applied due to the ambiguity of performing the function of deepen the field of view.
	As to claim 1, (as understood), Dobschal teaches an electronic device comprising an optical element forming an inner side surface facing an eye of a user (Dobschal Fig. 1 - 16) and an outer side surface corresponding to a rear surface of the inner side surface (Dobschal Fig. 1 - 8), an optical driving assembly configured to inject image light into one side of the optical element (Dobschal Fig. 1 - 5; col. 5:17-23), a reflection member provided in the optical element to reflect at least a part of the injected light (Dobschal Fig. 1 - total internal reflection at (8, 16)), and a pin member comprising at least one pin hole for transmitting the injected image light or at least one pin mirror for reflecting the injected light (Dobschal Fig. 1 - 9; Fig. 2 - 9; Fig. 3 - 9, 12; Fig. 4 - 12; col. 5:24-34; col. 5:55-65; col. 6:36-46 - note: the size of the mirrors are 20-30 µm which is sufficient to be “pin mirror” - i.e. smaller than the human pupil of ~4mm which is understood to be the structure necessary to deepen the depth of field), wherein the pin member is provided in one region of the outer side surface of the optical element when 
	Dobschal doesn’t explicitly recite the pin mirrors perform the function of deepen a depth of field.  In the same field of endeavor Ha teaches a HUD having a pin mirror for deepening the depth of field (Ha Fig. 2 - 32; para. [0035]).  It would have been obvious to one of ordinary skill in the art to provide pin mirrors which deepen the depth of field since, as taught by Ha, such pin mirrors are well known in the art for achieving a pin hole effect to achieve a Maxwellian view without use of corrective optical systems (Ha para. [0035]).
	As to claim 3, Dobschal in view of Ha teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Dobschal further teaches the pin mirror is formed on the outer side surface of the optical element (Dobschal Fig. 3 - 12).
	As to claim 5, Dobschal in view of Ha teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Dobschal further teaches the pin mirror forms a grid pattern and intersecting band regions among the grid pattern form a reflective region (Dobschal Fig. 2 - S; Fig. 3 - 12).
	As to claim 6, Dobschal in view of Ha teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Dobschal further teaches the at least one pin mirror forms a grid pattern and rectangular regions inside a grid among the grid pattern form a reflective region (Dobschal Fig. 2 - S; Fig. 3 - 12).
	As to claim 7, Dobschal in view of Ha teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Dobschal further teaches the 
	As to claims 9-12, Dobschal in view of Ha teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Dobschal further teaches the alternative feature of the pin mirror, thus claims 9-12 which limit the pin hole are necessarily taught as not further limiting the option of pin mirror. 
	As to claim 13, Dobschal in view of Ha teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Dobschal teaches the total internal reflection (TIR) method (Dobschal Fig. 1), but doesn’t specify the light is incident from one side of the optical element and reaches the reflection member without reflecting from the outer side surface or the inner side surface.  In the same field of endeavor Ha teaches a HUD with pin member where the light is incident from one side and reaches a reflection element without reflecting from the outer side surface or the inner side surface (Ha Figs. 4A, 4C, 4E).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the image light without reflecting from outer/inner surface (TIR) since, as taught by Ha, such configuration is a known equivalent of TIR and allows for light to be directed through the optical element and transmitted to the eye of the user or in the case of a reflective display to reach/return to/from the display (Ha Figs. 4A-E; para. [0041], [0043]).
	As to claim 14, Dobschal in view of Ha teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Dobschal further teaches the image light is incident from one side of the optical element and reaches the reflection .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dobschal as applied to claim 1 above, and further in view of Berquist (US 2018/0149869; of record).
	As to claim 4, Dobschal teaches all the limitations of the instant invention as detailed above with respect to claim 3, but doesn’t specify a mirror blackening layer deposited or printed on the outer side surface of the pin mirror member, an area of the mirror blackening layer and an area of the pin member are the same.  In the same field of endeavor Berquist teaches an HUD having a pin mirror and a mirror blackening layer deposited or printed on the outer side surface of the pin mirror member, an area of the mirror blackening layer and an area of the pin member are the same (Berquist Fig. 3A - 304, 311; para. [0062] - opaque light trap (blackened)).  It would have been obvious to one or ordinary skill in the art before the effective filing date of the instant invention to provide a blackening layer since, as taught by Brequist, such layers are well known in the art for the purpose of trapping light (Berquist para. [0062]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dobschal and Ha as applied to claim 1 above, and further in view of Berquist (US 2018/0149869; of record).
	As to claim 4, Dobschal in view of Ha teaches all the limitations of the instant invention as detailed above with respect to claim 3, but doesn’t specify a mirror blackening layer deposited or printed on the outer side surface of the pin mirror opaque light trap (blackened)).  It would have been obvious to one or ordinary skill in the art before the effective filing date of the instant invention to provide a blackening layer since, as taught by Brequist, such layers are well known in the art for the purpose of trapping light (Berquist para. [0062]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        January 5, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Pupil